DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on May 11, 2022 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (U.S. Patent Application Publication No. 2017/0252136 A1) in view of Datzmann et al. (U.S. Patent No. 6,379,593 B1).
Regarding claim 1, Fung discloses a method of manufacturing a dental composite blank (Abstract of Fung, method of forming a prosthetic tooth element), comprising: (a) pressurizing a material for a composite blank at a first pressure (P1) ([0052] of Fung, pressure applied continually but varied over time; varied pressure would necessarily include a first pressure); (b) pressurizing the laminate for a composite blank, pressurized at the first pressure, at a second pressure (P2) ([0052] of Fung, pressure applied continually but varied over time; varied pressure would necessarily include a second pressure); and (c) manufacturing a composite blank by curing the pressurized laminate for a composite blank ([0021] of Fung, dental composite is curable;), wherein steps (a) and (b) are each independently performed once or multiple times, and the first pressure (P1) is less than or greater than the second pressure (P2) ([0052] of Fung, pressure applied to mold non-uniformly; pressure applied continually but varied over time; varied pressure would necessarily include a first pressure and a second pressure which are different).
Fung does not specifically disclose that the material for the composite blank is a laminate having multiple layers having different colors.  Datzmann, however, discloses a method of manufacturing a multi-colored shaped body for a dental restoration comprising introducing two starting materials of different colors into a compacting die and pressing to form a shaped body (Abstract, 1:48-53 of Datzmann).  According to Datzmann, the starting materials may be introduced successively in the form of layers (2:8-13 of Datzmann) and can be used to achieve dental restorations whose coloring does not differ from the color of natural teeth (1:20-24 of Datzmann).  Also according to Datzmann, a polymerizable plastic may be used as a starting material (5:52-65 of Datzmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a laminate having multiple layers having different colors as the material in the method of Fung.  One of skill in the art would have been motivated to do so in order to achieve a dental restoration whose coloring does not differ from the color of natural teeth as taught by Datzmann (1:20-24 of Datzmann).  
Regarding claim 2, Datzmann discloses the method further comprising (1) manufacturing a laminate for a composite blank by laminating composition layers for a composite blank having different colors, before step (a) (2:8-10 of Datzmann, layers formed in compacting die before pressing).
Regarding claim 3, Datzmann discloses the method further comprising (2) placing a laminate for a composite blank having layers having different colors in a mold, before step (a) (2:8-10 of Datzmann, layers formed in compacting die before pressing).
Regarding claim 4, Fung discloses that each of steps (a) and (b) is performed 1 to 20 times, and steps (a) and (b) are alternately performed ([0052] of Fung, pressure applied to mold non-uniformly or periodically; cyclical applications of pressure disclosed).
Regarding claim 5, Fung discloses that step (a) is performed multiple times, and during step (a) performed multiple times, a pressure (P2(1)) in step (a) performed first is identical to or different from a pressure (P2(2)) in step (a) performed later ([0052] of Fung, pressure applied to mold non-uniformly or periodically; cyclical applications of pressure disclosed; cyclical applications of pressure requires multiple applications of pressure; continual application of non-uniform pressure would necessarily include multiple pressures).
Regarding claim 6, Fung discloses that step (b) is performed multiple times, and during step (b) performed multiple times, a pressure (P2(1)) in step (b) performed first is identical to or different from a pressure (P2(2)) in step (b) performed later ([0052] of Fung, pressure applied to mold non-uniformly or periodically; cyclical applications of pressure disclosed; cyclical applications of pressure requires multiple applications of pressure; continual application of non-uniform pressure would necessarily include multiple pressures).
Regarding claim 7, Fung does not specifically disclose that any one of the first pressure (P1) and the second pressure (P2) is 5 to 300 MPa and a remaining one thereof is 1 to 10 MPa Fung, however, discloses applying a pressure that varies from 0.5 to greater than 1 ton/cm2 (i.e., 49-98+ MPa) ([0051] of Fung) and applying the pressure continually and cyclically ([0052] of Fung).  Fung therefore suggests applying pressures of 49 MPa and 98+ MPa cyclically.  
Regarding claim 8, Fung does not specifically disclose that a difference between the first pressure (P1) and the second pressure (P2) is 5 to 299 MPa.  Fung, however, suggests applying pressures of 49 MPa and 98+ MPa cyclically which have a pressure difference of 49+ MPa.
Regarding claim 9, Datzmann suggests that each of steps (a) and (b) is performed at a temperature at which the laminate for a composite blank is not cured (5:58-61 of Datzmann, press molded body subjected to heat treatment via polymerization reaction; press molding therefore occurs before curing).
Regarding claim 13, Datzmann discloses that the laminate for a composite blank comprises layers having different colors, and a number of the layers is 2 to 10 (2:10-12, plurality of layers formed).
Regarding claim 14, Datzmann discloses that step (c) is performed at a temperature at which the laminate for a composite blank is cured (5:58-61 of Datzmann, press molded body subjected to heat treatment via polymerization or curing reaction).
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Datzmann as applied to claim 1 above and further in view of Nakayama et al. (U.S. Patent Application Publication No. 2016/0128812 A1).
Regarding claim 10, Fung does not specifically disclose that each of steps (a) and (b) is performed at 10 to 59 C.  Nakayama, however, discloses a method of manufacturing a dental resin block wherein a dental resin material is formed in a mold and then pressurized and heated to a temperature of 60-200 ℃ for curing ([0022], [0025] of Nakayama).  Since the dental resin is heated to a temperature of at least 60 ℃ after forming, the temperature before forming would necessarily be less than 60 ℃.  Nakayama discloses that if the heating temperature during curing is less than 60 ℃, unpolymerized monomers may remain in the dental resin after cure ([0028] of Nakayama).  Nakayama therefore discloses that curing occurs over 60 ℃.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a temperature of <60 ℃ for forming as taught by Nakayama in order to prevent premature curing during forming in the modified process.  Regarding the temperature range, Nakayama clearly teaches a temperature range (i.e., <60 ℃) that overlaps with that recited in claim 10 (i.e., 10-59 ℃) which would render the claimed temperature range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 11, Fung does not specifically disclose that steps (a) and (b) are performed in an atmosphere of any one of an inert gas and a fluid.  Nakayama, however, discloses forming the dental resin compositions in a nitrogen atmosphere (pg. 5, Table 3 of Nakayama).  According to Nakayama, using a nitrogen atmosphere keeps the oxygen concentration low ([0050] of Nakayama).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a nitrogen atmosphere during forming in the modified method in order to keep the oxygen concentration low as taught by Nakayama ([0050] of Nakayama).  
Regarding claim 12, Fung does not specifically disclose that step (c) is performed at a pressure of 5 to 300 MPa.  Nakayama, however, discloses pressurizing the dental resin composition to a pressure of 1-8 MPa during curing ([0022] of Nakayama).  According to Nakayama, higher pressures up to 8 MPa reduce the formation of bubbles ([0027] of Nakayama).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pressure of 1-8 MPa for curing as taught by Nakayama in order to prevent the formation of bubbles during curing in the modified process as taught by Nakayama ([0027] of Nakayama).  Regarding the pressure range, Nakayama clearly teaches a range (i.e., 1-8 MPa) that overlaps with that recited in claim 12 (i.e., 5 to 300 MPa) which would render the claimed pressure range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 15, Fung does not specifically disclose that step (c) is performed at a temperature of 80 to 200°C.  Nakayama, however, discloses curing the dental resin material at a temperature of 60-200 ℃ ([0022] of Nakayama).  According to Nakayama, it is preferable that the heating temperature is over 80 ℃ to avoid long polymerization time and under 200 ℃ so as not to limit the materials available for the pressure heating vessel or chamber ([0028] of Nakayama).  Nakayama therefore suggests curing at a temperature of 80-200 ℃.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cure the dental mixture in the modified process at a temperature of 80-200 ℃ in order to avoid long polymerization times and not to limit the materials available for the pressure heating vessel or chamber as taught by Nakayama ([0028] of Nakayama).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Datzmann as applied to claim 1 above and further in view of Ishino (Japanese Patent Publication No. JP2017-113224A, cited in IDS submitted June 24, 2021, machine language translation provided and cited below).
Regarding claim 16, Fung does not specifically disclose that at least one layer of the laminate for a composite blank comprises 100 parts by weight of an unsaturated-double-bond compound comprising at least one selected from the group consisting of a monomer having an unsaturated double bond and an oligomer of a monomer having an unsaturated double bond, 50 to 1,000 parts by weight of a filler, 0.01 to 5 parts by weight of a polymerization initiator, and 0.01 to 5 parts by weight of a colorant.  Fung, however, discloses that the dental composite comprises an acrylate resin oligomer matrix ([0086] of Fung) which is an oligomer of a monomer having an unsaturated double bond (i.e., an acrylate), a filler ([0087] of Fung), an initiator ([0090] of Fung) and a pigment ([0089] of Fung).  Fung, however, does not specifically disclose the amount of each component in the composition.  Ishino discloses a curable composition for a dental blank laminate comprising an acrylate monomer (Abstract, [0051] of Ishino), 45-90 % by mass of a filler ([0038] of Ishino), 0.001 to 30 parts by weight of a polymerization initiator ([0081] of Ishino) and 0.000001 to 5 parts by weight of a pigment ([0029] of Ishino).  According to Ishino, the compositions provide a structure that has an appearance like a natural tooth ([0008] of Ishino).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a dental resin composition as disclosed by Ishino in the modified method.  One of skill in the art would have been motivated to do so in order to provide a structure that has an appearance like a natural tooth as taught by Ishino ([0008] of Ishino).  Regarding the recited ranges of components, Ishino discloses curable compositions for a dental blank having ranges of the recited components which overlap those recited in claim 16 and which would render the claimed composition obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Double Patenting
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18 and 19 of copending Application No. 16/957,211 (reference application) in view of Datzmann.  Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below.
Regarding claims 1-3 and 13, claim 1 of the reference application is directed to a method of manufacturing a dental composite blank comprising pressurizing a composite paste at first and second different pressures one or multiple times and curing the pressurized paste.  The reference application does not specifically disclose that the composite paste is a laminate.  As set forth above with respect to the rejection of claim 1, however, Datzmann provides motivation to use a laminate comprising a plurality of layers of different colors as a starting material for a dental blank (see analysis of claim 1 above).  Claim 1 of the reference application in view of Datzmann therefore renders claims 1-3 and 13 obvious.
Regarding claims 4, 5, 6, 7, 8, 9, 10, 11, 12, 15 and 16, claims 4, 12, 13, 5, 6, 8, 7, 9, 10, 11 and 18 of the reference application, respectively, have corresponding limitations and therefore render these claims obvious.
Regarding claim 14, claim 1 of the reference application recites curing the composite paste and claim 11 of the reference application recites that the curing step is performed at 80-200 ℃.  The claims of the reference application therefore suggest that the curing step is conducted at a temperature at which the composite paste is cured.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746